Exhibit 10.3

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) dated as of May 10, 2013,
is entered into by and between PositiveID Corporation, a Delaware corporation
(the “Company”), with its principal executive office at 1690 South Congress
Avenue, Suite 201, Delray Beach, FL 33445, and IBC Funds LLC, a Nevada limited
liability company, with its principal executive office at 5348 Vegas Drive, Las
Vegas, NV 89108 (the “Purchaser” and together with the Company, the “Parties”).

RECITALS

WHEREAS, the Purchaser wishes to purchase from the Company, and the Company
wishes to sell to the Purchaser, upon the terms and subject to the conditions
stated in this Agreement, the Shares (as defined below); and

WHEREAS, to induce the Purchaser to consummate the transactions contemplated by
this Agreement, the Company has agreed to provide certain registration rights
under the Securities Act (as defined below) and applicable state securities
laws.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, receipt of which is hereby acknowledged,
the Parties to this Agreement agree as follows:

Section 1.

Definitions.  For the purposes of this Agreement, the following terms shall have
the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

“Agreement” has the meaning set forth in the preamble.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in Section 3 hereof.

“Closing Date” has the meaning set forth in Section 3 hereof.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

“Company” has the meaning set forth in the preamble.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Financing Agreements” means this Agreement, and all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated by this Agreement.

“Material Adverse Effect” means a change, event, circumstance, effect or state
of facts that has had or is reasonably likely to have a material adverse effect
on (i) the assets, liabilities, results of operations, condition (financial or
otherwise), business, or prospects of the Company and its subsidiaries taken as
a whole, (ii) the legality or enforceability of any of the Financing Agreements
or (iii) the ability of the Company to perform its obligations under the
Financing Agreements; provided, however, that none of the following,
individually or in the aggregate, shall be taken into account in determining
whether a Material Adverse Effect has occurred or insofar as reasonably can be
foreseen would likely occur: (a) changes in conditions in the U.S. or global
capital, credit or financial markets generally, including changes in the
availability of capital or currency exchange rates; (b) any effect of the
announcement of, or the consummation of the transactions contemplated by, this
Agreement and the other Financing Agreements on the Company’s relationships,
contractual or otherwise, with customers, suppliers, vendors, bank lenders,
strategic venture partners or employees; and (c) the receipt of any notice that
the Common Stock may be ineligible to continue listing or quotation on the
trading Market, other than a final and non-appealable notice that the listing or
quotation of the Common Stock on the trading market shall be terminated on a
date certain.




1




--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Purchaser” has the meanings set forth in the preamble.

“Registrable Securities” means all of the Securities, provided, that the
Purchaser has provided to the Company any information regarding the Purchaser
and the distribution of the Registrable Securities as the Company may, from time
to time, reasonably require for inclusion in a Registration Statement pursuant
to applicable law; and provided, further, that the Purchaser’s Shares shall
cease to be Registrable Securities upon the earliest to occur of the following:
(A) a sale pursuant to a Registration Statement or Rule 144 under the Securities
Act (in which case, only such security sold by the Purchaser shall cease to be a
Registrable Security); or (B) becoming eligible for resale by the Purchaser
under Rule 144 without the requirement for the Company to be in compliance with
the current public information required thereunder and without volume or
manner-of-sale restrictions, pursuant to a written opinion letter to such
effect, addressed, delivered and acceptable to the Company’s transfer agent.

“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering Registrable
Securities, amendments and supplements to such Registration Statements,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such Registration
Statements.

“Regulation D” has the meaning set forth in Section 5(f) hereof.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Reports” means all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act for the 12 months preceding the date hereof (or such shorter period
as the Company was required by law or regulation to file such material).

“Securities” means the Shares, if any.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Shares” has the meaning set forth in Section 2 hereof.

Section 2.

Purchase and Sale of the Shares. Subject to the terms and conditions of this
Agreement, on the applicable Closing Date, the Company shall issue and sell to
Purchaser, and Purchaser shall purchase from the Company, an aggregate of 40,064
shares of Common Stock (the “Shares”), at a per share purchase price of $0.312,
calculated at 80% of the closing price of the Company’s Common Stock on May 9,
2013. The total investment amount shall be $12,500 to be provided upon filing of
the Registration Statement.

Section 3.

Closing. Upon the terms and subject to the conditions of this Agreement, the
transactions contemplated by this Agreement shall take place at closings (the
“Closing”) to be held at the offices of Anslow & Jaclin LLP located at 195 Route
9 South, Manalapan, NJ 07726, at a time and date to be specified by the Parties,
which shall be no later than the second (2nd) Business Day following the
satisfaction or, if permitted pursuant hereto, waiver of the conditions set
forth in Section 7, or at such other location, date and time as the Purchaser
and the Company shall mutually agree.  The Closing shall occur substantially
concurrent with the filing of the Registration Statement with the SEC, at which
time the Shares shall be purchased by the Purchaser (the “Closing Date”).  

Section 4.

Representations and Warranties of the Company. Except as set forth in the
Schedules attached hereto, or as disclosed in the Company’s SEC Reports, the
Company hereby represents and warrants to the Purchaser as follows:

(a)

Organization, Good Standing and Qualification.  The Company has been duly
organized and validly exists as a corporation in good standing under the laws of
the State of Delaware.  The Company is duly qualified to do business and is in
good standing as a foreign corporation in each jurisdiction in which its
ownership or lease of property or the conduct of its business require such
qualification and has all corporate power and authority necessary to own or hold
its properties and to conduct the business in which it is engaged, except where
the failure to so qualify or have such power or authority would not have, singly
or in the aggregate, or could not reasonably be expected to have a Material
Adverse Effect.




2




--------------------------------------------------------------------------------




(b)

Authorization.  The Company has full corporate power and authority to enter into
the Financing Agreements and has taken all requisite action on the part of the
Company, its officers, directors and stockholders necessary for (i) the
authorization, execution and delivery of the Financing Agreements, (ii) the
authorization of the performance of all obligations of the Company hereunder or
thereunder, and (iii) the authorization, issuance (or reservation for issuance)
and delivery of the Securities .  The Financing Agreements constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally and to general equitable
principles.

(c)

Capitalization.  To the knowledge of the executive officers of the Company, all
of the issued and outstanding shares of the Company’s capital stock have been
duly authorized and validly issued.  No Person is entitled to pre-emptive or
similar statutory or contractual rights with respect to any securities of the
Company.  Other than as described on Schedule 4(c), there are no outstanding
warrants, options, convertible securities or other rights, agreements or
arrangements of any character under which the Company is or may be obligated to
issue any equity securities of any kind and except as contemplated by this
Agreement.  Other than as described on the Schedule 4(c), there are no voting
agreements, buy-sell agreements, option or right of first purchase agreements or
other agreements of any kind among the Company and any of the securityholders of
the Company relating to the securities of the Company held by them.

(d)

Valid Issuance.  The Securities have been duly and validly authorized and, when
issued pursuant to the Financing Agreements, the Securities will be validly
issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Purchaser),
except for restrictions on transfer set forth in the Financing Agreements or
imposed by applicable securities laws.  

(e)

Consents.  The execution, delivery and performance by the Company of the
Financing Agreements and the offer and issuance of the Securities require no
consent of, action by or in respect of, or filing with, any governmental body,
agency, or official other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods.

(f)

No Conflict, Breach, Violation or Default.  The execution, delivery and
performance of the Financing Agreements by the Company and the issuance and sale
of the Securities will not result in the creation or imposition of any lien,
charge or encumbrance upon any of the assets of the Company pursuant to the
terms or provisions of, or result in a breach or violation of any of the terms
or provisions of, or conflict with or constitute a default under, or give any
party a right to terminate any of its obligations under, or result in the
acceleration of any obligation under, (i) the certificate of incorporation or
by-laws of the Company, (ii) any indenture, mortgage, deed of trust, voting
trust agreement, loan agreement, bond, debenture, note agreement or other
evidence of indebtedness, lease, contract or other agreement or instrument to
which the Company is a party or by which the Company or any of its properties is
bound or affected, or (iii) violate or conflict with any judgment, ruling,
decree, order, statute, rule or regulation of any court or other governmental
agency or body applicable to the business or properties of the Company, except
as to (ii) and (iii) above for such breaches, violations or defaults which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

Section 5.

Representations and Warranties of the Purchaser. The Purchaser hereby represents
and warrants to the Company that:

(a)

Organization and Existence.  The Purchaser has been duly organized and validly
exists as a limited liability company in good standing under the laws of the
State of Nevada.   The Purchaser has all requisite limited liability company
power and authority to enter into the Financing Documents and invest in the
Securities pursuant to this Agreement.

(b)

Authorization.  The execution, delivery and performance by the Purchaser of the
Financing Agreements to which the Purchaser is a party have been duly authorized
and each will constitute the valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with their respective
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally.  

(c)

Purchase Entirely for Own Account.  The Securities to be received by the
Purchaser hereunder will be acquired (i) for the Purchaser’s own account, not as
nominee or agent and (ii) for investment only and not with an intent to resell
or distribute.  Nothing contained herein shall be deemed a representation or
warranty by the Purchaser to hold the Securities for any period of time.

(d)

 No Broker-Dealer.

The Purchaser is not a broker-dealer registered with the SEC under the Exchange
Act or an entity engaged in a business that would require it to be so
registered.  




3




--------------------------------------------------------------------------------




(e)

Brokers and Finders.  No Person will have, as a result of the transactions
contemplated by the Financing Agreements, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.

(f)

Status of Purchaser.  The Purchaser is an “accredited investor” as defined in
Rule 501 of Regulation D promulgated by the SEC pursuant to the Securities Act
(“Regulation D”) and meets the requirements of at least one of the suitability
standards for an accredited investor as set forth in Rule 501 of Regulation D.
 The Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial, tax and
other matters so as to be capable of evaluating the merits and risks of, and to
make an informed investment decision with respect to, the prospective investment
in the Securities, which represents a speculative investment, and has so
evaluated the merits and risks of such investment.  The Purchaser is able to
bear the economic risk of an investment in the Securities for an indefinite
period and is able to afford a complete loss of such investment.

(g)

Acknowledgement of Risk. The Purchaser agrees, acknowledges and understands that
its investment in the Securities involves a significant degree of risk,
including, without limitation that: (a) the Company is a development stage
business and may require substantial funds; (b) an investment in the Company is
highly speculative and only Persons who can afford the loss of their entire
investment should consider investing in the Company and the Securities; (c) the
Purchaser may not be able to liquidate its investment; (d) transferability of
the Securities is extremely limited; and (e) in the event of a disposition of
the Securities, the Purchaser can sustain the loss of its entire investment. The
Purchaser has considered carefully and understands the risks associated with an
investment in the Securities.

(h)

Restricted Securities.  The Purchaser understands and agrees that the Securities
have not been registered under the Securities Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the Securities Act (based in part on the accuracy of
the representations and warranties of the Purchaser contained herein), and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the Securities Act or any applicable state securities laws or
is exempt from such registration.  The Purchaser acknowledges that it is
familiar with Rule 144 and that it has been advised that Rule 144 permits
resales only under certain circumstances.  The Purchaser understands that to the
extent that Rule 144 is not available, the Purchaser will be unable to sell any
Securities without either registration under the Securities Act or the existence
of another exemption from such registration requirement.

(i)

No Short Sales.  The Purchaser agrees that during the term of the Financing
Agreements that neither it nor any of its Affiliates will engage in any short
sales or hedging transactions with regard to any securities of the Company,
including but not limited to the Securities to be sold hereunder.

(j)

Reliance on Representations. The Purchaser agrees, acknowledges and understands
that the Company and its counsel are entitled to rely on the representations,
warranties and covenants made by the Purchaser herein.  The Purchaser further
represents and warrants that this Agreement does not contain any untrue
statement or a material fact or omit any material fact concerning the Purchaser
and that the Investor Questionnaire accompanying this Agreement in the form
attached hereto as Exhibit A does not contain any untrue statement or a material
fact or omit any material fact concerning the Purchaser.

Section 6.

Registration Statement.

(a)

The Company shall use all commercially reasonable efforts to file with the SEC a
Registration Statement or Registration Statements (as is necessary) on Form S-1
(or, if such form is unavailable for such a registration, on such other form as
is available for such registration), covering the resale of all of the
Registrable Securities, which Registration Statement(s) shall state that, in
accordance with Rule 416 promulgated under the Securities Act, such Registration
Statement also covers such indeterminate number of additional shares of Common
Stock as may become issuable upon stock splits, stock dividends or similar
transactions. The Company shall initially register for resale all of the
Registrable Securities which would be issuable on the date preceding the filing
of the Registration Statement as set forth in this Agreement except to the
extent that the SEC requires the share amount to be reduced as a condition of
effectiveness. The Parties understand that the Shares to be issued pursuant to
this Agreement and the shares to be issued pursuant to that certain investment
agreement dated May 10, 2013 by and between the Company and the Purchaser shall
be registered on the same registration statement.

(b)

The Company shall use all commercially reasonable efforts to have the
Registration Statement(s) declared effective by the SEC.

(c)

Notwithstanding the registration obligations set forth in this Section 6, if the
staff of the SEC (the “Staff”) or the SEC informs the Company that all of the
unregistered Registrable Securities cannot, as a result of the application of
Rule 415, be registered for resale as a secondary offering on a single
Registration Statement, the Company agrees to promptly (i) inform each of the
holders thereof and use its commercially reasonable efforts to file amendments
to the Registration Statement as required by the SEC and/or (ii) withdraw the
Registration Statement and file a new registration statement (the “New
Registration Statement”), in




4




--------------------------------------------------------------------------------

either case covering the maximum number of Registrable Securities permitted to
be registered by the SEC, on Form S-1 to register for resale the Registrable
Securities as a secondary offering.  If the Company amends the Registration
Statement or files a New Registration Statement, as the case may be, under
clauses (i) or (ii) above, the Company will use its commercially reasonable
efforts to file with the SEC, as promptly as allowed by the Staff or SEC, one or
more registration statements on Form S-1 to register for resale those
Registrable Securities that were not registered for resale on the Registration
Statement, as amended, or the New Registration Statement.

Section 7.

Closing Conditions.

(a)

The obligations of the Company to consummate the transactions to be performed by
it in connection with the Closing is subject to the following conditions being
met:

(i)

the accuracy in all material respects on the Closing Date of the representations
and warranties of the Purchaser contained herein (unless as of a specific date
therein);

(ii)

all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed in all
material respects;

(iii)

the delivery by the Purchaser of this Agreement, duly executed by the Purchaser;
and

(iv)

the delivery by the Purchaser of a completed Investor Questionnaire in the form
attached hereto as Exhibit A, duly executed by the Purchaser.

(b)

The obligations of the Purchaser to consummate the transactions to be performed
by it in connection with the Closing are subject to the following conditions
being met:

(i)

the accuracy in all material respects when made and on the Closing Date of the
representations and warranties of the Company contained herein (unless as of a
specific date therein);

(ii)

all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed in all
material respects; and

(iii)

the delivery by the Company of this Agreement duly executed by the Company.

Section 8.

Miscellaneous.

(a)

Restrictive Legend.  The Securities shall bear the following or similar legend
until the Securities have been registered and the Registration Statement
declared effective or such time as the Shares can be sold pursuant to Rule 144:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE
IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”

(b)

Survival and Indemnification.

(i)

Survival.  The representations, warranties, covenants and agreements contained
in this Agreement shall survive the Closing of the transactions contemplated by
this Agreement for a period of one year.

(ii)

Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Purchaser and its respective successors and assigns, harmless, from
and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof to) which the Purchaser may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under this Agreement and will reimburse the
Purchaser for all such amounts as they are incurred by the Purchaser.




5




--------------------------------------------------------------------------------




(iii)

Indemnification by the Purchaser.  The Purchaser, agrees to indemnify and hold
harmless the Company and its Affiliates and their respective directors,
officers, employees and agents, and their respective successors and assigns,
from and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof to) which such Person may become subject as a result of any
breach of representation, warranty, covenant or agreement made by or to be
performed on the part of such Purchaser under the Financing Agreements and will
reimburse any such Person for all such amounts as they are incurred by such
Person.

(c)

Successors and Assigns.  This Agreement may not be assigned by a Party hereto
without the prior written consent of the Company or the Purchaser, as
applicable, provided, however, that the Purchaser may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a transaction complying with
applicable securities laws without the prior written consent of the Company;
provided such assignee agrees in writing to be bound by the terms of this
Agreement.  The provisions of this Agreement shall inure to the benefit of and
be binding upon the respective permitted successors and assigns of the Parties.

(d)

Counterparts. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each Party and
delivered to the other Party, it being understood that both Parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

(e)

Construction; Headings.  This Agreement shall be deemed to be jointly drafted by
the Company and the Purchaser and shall not be construed against any person as
the drafter hereof. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

(f)

Notices.  Unless otherwise provided, any notice required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given as
hereinafter described (i) if given by personal delivery, then such notice shall
be deemed given upon such delivery, (ii) if given by telex or telecopier, then
such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier.  All
notices shall be addressed to the Party to be notified at the address as
follows, or at such other address as such Party may designate by ten days’
advance written notice to the other Party:




If to the Company:

 

PositiveID Corporation

1690 South Congress Avenue, Suite 201

Delray Beach, Florida 33445

Attn: William J. Caragol

Facsimile: 561-805-8001

 

 

 

If to the Investor:

 

IBC Funds LLC

5348 Vegas Drive

Las Vegas, NV 89108

Attn:
Facsimile: 305-647-0729

 

 

 

With a copy to:

 

Anslow & Jaclin, LLP

195 Route 9 South, Suite 204

Manalapan, New Jersey 07726

Attn: Gregg E. Jaclin, Esq.

Facsimile: 732-577-1188




(g)

Expenses.  The Parties hereto shall pay their own costs and expenses in
connection herewith. In the event that legal proceedings are commenced by any
Party to this Agreement against another Party to this Agreement in connection
with this Agreement or the other Financing Agreements, the Party which does not
prevail in such proceedings shall pay the reasonable attorneys’ fees and other
reasonable out-of-pocket costs and expenses incurred by the prevailing Party in
such proceedings.




6




--------------------------------------------------------------------------------




(h)

Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Purchaser.

(i)

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the Parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

(j)

Entire Agreement.  This Agreement, including the Schedules and Exhibits hereto,
and the other Financing Agreements constitute the entire agreement among the
Parties hereof with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, both oral and written,
between the Parties with respect to the subject matter hereof and thereof.

(k)

Further Assurances.  The Parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(l)

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof.  Each
of the Parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York for the purpose of any suit, action, proceeding
or judgment relating to or arising out of this Agreement and the transactions
contemplated hereby.  Service of process in connection with any such suit,
action or proceeding may be served on each Party hereto anywhere in the world by
the same methods as are specified for the giving of notices under this
Agreement.  Each of the Parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court.  Each Party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  EACH OF
THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.




[Signatures follow on next page]




7




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
on the date first written above.




COMPANY:




POSITIVEID CORPORATION

 

 

 

By:

/s/ William Caragol

Name:

William Caragol

Title:

CEO







PURCHASER:




IBC FUNDS LLC

 

 

 

By:

/s/ Samuel Oshana

Name:

Samuel Oshana

Title:

Managing Member




8




--------------------------------------------------------------------------------

Schedule 4(c)




None.








9




--------------------------------------------------------------------------------

EXHIBIT A

INVESTOR QUESTIONNAIRE




See attached.









